Per Curiam:
The burden of proving his allegation of lack of consideration is on the defendant, and he has the right to examine the plaintiff to prove such affirmative defense. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion to vacate the order for plaintiff’s examination denied, with ten dollars costs; the date for the examination to be fixed in the order. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion to vacate order denied, with ten dollars costs; the date for the examination to be fixed in the order. Order to be settled on notice.